Citation Nr: 0928861	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1958 to April 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
RO in Cleveland, Ohio, which continued the Veteran's 
noncompensable disability rating for bilateral hearing loss. 

The Veteran had requested a hearing before a Decision Review 
Officer, which was scheduled for April 4, 2007.  However, in 
a March 2007 statement submitted by the Veteran, he withdrew 
his request for a hearing.  The Board will proceed with 
appellate review.  


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by hearing 
impairment corresponding to auditory acuity level I in the 
right ear and level I in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim for a compensable rating 
for his hearing loss disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).
Prior to initial adjudication of the Veteran's claim, an 
August 2006 letter fully satisfied the duty to notify 
provisions for elements two and three of Quartuccio.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the four part test laid out in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Such notice was 
sent in an April 2009 letter.  Although this letter was not 
sent prior to initial adjudication of the Veteran's claim, 
this delay was not prejudicial to him, since he was provided 
a chance to respond with additional argument and evidence 
before his claim was readjudicated and an additional 
supplemental statement of the case (SSOC) issued in May 2009.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
Moreover, the Veteran stated in a May 2009 response to this 
notice that he did not have further information or evidence 
to submit in support of his claim.  The Board concludes that 
the duty to notify has been satisfied.  See Quartuccio, 
supra; Vazquez-Flores, supra.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

VA also has a duty to assist the Veteran in the development 
of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical 
records are in the file, as well as a statement by a private 
examiner.  The Veteran has at no time referenced any 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  The Board concludes that 
the duty to assist has been satisfied with respect to 
obtaining the Veteran's medical and service treatment 
records. 

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
September 2006 and May 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected hearing loss 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The September 
2006 and May 2007 VA examination reports are thorough and 
supported by VA outpatient treatment records.  While they do 
not describe the possible functional effects of the Veteran's 
disability, the Veteran stated in his July 2006 claim that he 
has to wear hearing aids whenever he is in a place where 
there is background noise.  Otherwise, unless he is in a very 
quiet environment, he cannot hear what people are saying to 
him, even when they are very close.  Thus, he did have an 
opportunity to describe the functional effects of his hearing 
loss.  Moreover, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examinations with respect to describing the functional 
effects of his hearing loss.  See Martinak v. Nicholson, 21 
Vet. App. 447, 454 (2007).  No prejudice has been 
demonstrated, and the Board finds that the examinations are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340, 1345-46 (Fed. Cir. 2007).

I. Increased Rating

The Veteran contends that he is entitled to a compensable 
rating for his bilateral hearing loss disability.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.
Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  
 
In evaluating service-connected hearing loss, disability 
ratings are derived from a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, measured by 
puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I, for essentially normal hearing acuity, through Level 
XI for profound deafness.  VA audiometric examinations are 
generally conducted using a controlled speech discrimination 
test together with the results of a puretone audiometry test.  
Table VI (in 38 C.F.R. § 4.85) is then used to determine the 
numeric designation of hearing impairment based on the 
puretone threshold average from the speech audiometry test 
and the results of the speech discrimination test.  The 
vertical lines in Table VI represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row corresponding to the 
percentage of discrimination and the horizontal column 
corresponding to the puretone decibel loss.

The percentage evaluation is derived from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
corresponding to the numeric designation for the ear having 
the better hearing acuity (as determined by Table VI) and the 
horizontal row corresponding to the numeric designation level 
for the ear having the poorer hearing acuity (as determined 
by VI).  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85.

In a May 2007 audiological examination, puretone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
30
35
LEFT
35
60
55
60

The right ear had a puretone average of 27.5 dB.  The left 
ear had a puretone average of 52.5 dB.  Speech audiometry, 
using the Maryland CNC Word List, revealed speech recognition 
ability of 100 percent in the right ear and of 92 percent in 
the left ear.  Using Table VI in 38 C.F.R. § 4.85, the 
puretone average and speech recognition score are combined to 
give each ear a numeric designation for use on Table VII to 
determine the correct disability level.  The right ear had a 
puretone average of 27.5 dB and a speech recognition score of 
100 percent; therefore, the right ear received a designation 
of I.  The left ear had a puretone average of 52.5 dB and a 
speech recognition score of 92 percent; therefore, the left 
ear also received a designation of I.  The point where I and 
I intersect on Table VII then reveals the disability level 
for the Veteran's hearing loss, which yields a percentage 
evaluation of zero, and thus results in a noncompensable 
rating.  

In a September 2006 audiological examination, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
40
45
LEFT
35
60
65
65

The right ear had a puretone average of 40 dB.  The left ear 
had a puretone average of 56.25 dB.  Speech audiometry, using 
the Maryland CNC Word List, revealed speech recognition 
ability of 96 percent in the right ear and of 92 percent in 
the left ear.  Using Table VI in 38 C.F.R. § 4.85, the 
puretone average and speech recognition score are combined to 
give each ear a numeric designation for use on Table VII to 
determine the correct disability level.  The right ear had a 
puretone average of 40 dB and a speech recognition score of 
96 percent; therefore, the right ear received a designation 
of I.  The left ear had a puretone average of 56.25 dB and a 
speech recognition score of 92 percent; therefore, the left 
ear also received a designation of I.  The point where I and 
I intersect on Table VII then reveals the disability level 
for the Veteran's hearing loss, which yields a percentage 
evaluation of zero, and thus results in a noncompensable 
rating.  

The Veteran submitted a March 2007 letter from an examiner at 
Affordable Hearing Aid Center stating that when noise was 
introduced into the background during a hearing test, the 
Veteran had a 60 to 70% dB listening level which reduced 
understanding by at least 45%.  Under 38 C.F.R. § 4.85, an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  In his letter, the examiner did 
not report the results of a controlled speech discrimination 
test or a puretone audiometry test.  Therefore, the Board 
cannot determine the degree of the Veteran's hearing loss 
using the rating criteria under 38 C.F.R. § 4.85 based on the 
information in this letter.  Moreover, it is not clear 
whether the examiner who wrote this letter is a state-
licensed audiologist.  Consequently, the Board cannot 
consider the March 2007 letter for the purpose of 
establishing the Veteran's entitlement to a compensable 
rating.  

The regulations also have two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under 38 C.F.R. § 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 
C.F.R. § 4.86(a) indicates that if puretone thresholds in 
each of the specified frequencies of 1000, 2000, 3000, and 
4000 Hertz are 55 decibels or more, an evaluation will be 
based either on Table VI or Table VIa, whichever results in a 
higher evaluation.  This provision corrects for the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. 
§ 4.86(b) indicates that when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision accounts for a pattern of hearing impairment that 
is an extreme handicap in the presence of any environmental 
noise, as a speech discrimination test conducted in a quiet 
room with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
See id.  In the instant case, neither of the two above-
mentioned provisions is satisfied by the audiometric results 
from the VA examinations.

The record contains no evidence demonstrating the Veteran is 
entitled to a compensable rating at any point since his claim 
for an increase.  Therefore, no staged ratings are 
appropriate.  See Hart, supra.  Rather, the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the Veteran. 

The Veteran contends that because the VA audiometric testing 
was conducted in a sound-controlled room, it did not reflect 
adequately the impact of the Veteran's hearing loss under the 
ordinary conditions of daily life, which often might include 
various environmental sounds and noises.  38 C.F.R. § 4.10.  
VA's standard procedures for audiology examinations provide 
that "[a]ll threshold audiometric tests shall be performed 
in a sound-controlled room . . . ."Handbook of Standard 
Procedures and Best Practices for Audiology Compensation and 
Pension Examinations, sec D, pts. 1, 17 (K.C. Dennis ed., 
2004).  The Court has upheld VA's policy of conducting 
audiometric testing in a sound-controlled room.  See 
Martinak, supra (holding that the Secretary's policy of 
having VA audiometry tests performed in a sound-controlled 
room is not a plainly erroneous interpretation § 4.85(a) and 
is not otherwise inconsistent with VA's medical examination 
regulations).  Moreover, the Veteran, as a layperson, does 
not have the requisite expertise to determine whether this 
testing method is adequate.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board is constrained to abide by 
VA policy and regulations.  The assigned noncompensable (zero 
percent) disability rating is appropriate based on the 
audiometric results in this case. 

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are 
found to be inadequate.  38 C.F.R. § 3.321(b) (2008).  In 
determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability 
at issue causes marked interference with employment, or has 
in the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995)

The Board finds that the Veteran's hearing loss disability 
does not warrant an extraschedular rating.  The Veteran 
states that unless he is in a very quiet environment, he 
cannot hear what people say to him, even when they are very 
close.  The Board sympathizes with the Veteran's difficulties 
due to his hearing loss.  However, the Veteran has not 
submitted evidence indicating that his hearing loss or the 
difficulties flowing from it constitute "such an exceptional 
or unusual disability picture . . . as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b).  For example, the Veteran has not shown 
that his hearing loss has caused marked interference with 
employment or frequent periods of hospitalization.  Thus, the 
Board finds that the audiological examination of the Veteran 
was an adequate method for evaluating his hearing loss.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a compensable 
rating for a bilateral hearing loss disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to a compensable rating for a bilateral hearing 
loss disability is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


